11 Shore Pine Drive
Newport Coast, CA 92657

Price $3,500,000

Bedrooms 4

Baths 4.5

Living Space 3,979 Sq. Ft.




               Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
Ask a Question(949) 887-2369




* * * EXCLUSIVE SANTA LUCIA * * * The timeless elegance of this
beautiful Mediterranean villa is ideal for impressive entertaining and
comfortable family living. The dramatic, two-story formal entry with its
curved staircase is highlighted by the stunning double-door entry with
its custom, etched glass mural. The gracious living room with a grand




               Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
fireplace offers two-story ceilings and expansive windows providing a
light and bright ambiance. The spacious chef's kitchen with stainless
steel appliances, breakfast nook and comfortable family room with built-
in entertainment center and fireplace all open to the lush back yard patio
with retractable awnings plus built-in BBQ, soothing water fountain and
views overlooking the serene canyon and trails of Buck Gully. The
inviting master suite features a custom bath, a cozy retreat with fireplace
and a private view terrace. The home is walking distance to the
community pool, spa and clubhouse with fabulous ocean views.
Residents are also members of the private, resort-style Newport Coast
Clubhouse with Jr. Olympic salt water pool, private tennis courts and
park. Santa Lucia is conveniently located to neighborhood shopping,
restaurants and schools plus the world-famous Pelican Hill Resort and
Golf Club and the pristine beaches of Crystal Cove Park. As a "Phase One"
original homeowner, this magnificent "detached" home was built to the
highest quality standards by Mark Falcone, the renown custom-home
builder, and RGC Development.

HOA Dues $668/month
Property Type Condominium
View Ocean
Style Mediterranean
Community - Newport Coast
County Orange

Built1995




Payment Calculator (with 20% Down-payment)

$15,057 per month
30 Year Fixed, 4.330% Interest
Principal and Interest




               Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
$19,105 Property Taxes

$6,772 HOA Dues

$3,668 Homeowners' Insurance


Nearby Similar Homes
Property Details for 11 Shore Pine Drive

Parking / Garage Information
   Uncovered Spaces: 3
   Attached Garage
   # of Garage Spaces: 3
   Direct Garage Access, Driveway - Concrete, Garage Door Opener,
    Permit/Decal
   Has Parking
   # of Parking Spaces: 6
Multi-Unit Information
   # of Units in Community: 111
   Builder Name: Mark Falcone & RGC Development
   Builder Model: Palazo Benedick
Homeowners Association
   Is Part of Association
   Secondary Association Name: Newport Coast Master
   Association Name: Santa Lucia HOA
   Monthly
   Monthly
   Secondary Association Fee: 118
   Association Fee: $550
   Association Amenities: Pool, Spa, Fire Pit, Barbecue, Outdoor Cooking
    Area, Picnic Area, Playground, Tennis, Sport Court, Biking Trails,



                 Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
    Hiking Trails, Club House, Meeting Room, Dues Paid Monthly, Pet
    Rules, Guard
Interior Features
Laundry Information
   Has Laundry
   Gas Dryer Hookup, Individual Room, Inside
Kitchen Information
   Appliances: Barbecue, Built In Range, Convection Oven, Dishwasher,
    Double Oven, Garbage Disposal, Gas Oven, Gas Range, Gas Water
    Heater, Hot Water Circulator, Microwave, Range/Stove Hood,
    Refrigerator, Tankless Water Heater, Vented Exhaust Fan, Water Line
    to Refrigerator, Water Purifier, Water Softener
   Has Appliances
   Breakfast Counter / Bar, Breakfast Nook, Formal Dining Room
   Granite Counters, Kitchen Island, Kitchen Open to Family Room, Self-
    closing cabinet doors, Utility sink
Bathroom Information
   # of Baths (Full): 4
   # of Baths (1/2): 1
   Bathtub, Shower in Tub, Double Sinks In Master Bath, Exhaust fan(s),
    Granite Counters, Linen Closet/Storage, Privacy toilet door, Separate
    tub and shower, Soaking Tub, Stone Counters, Tile Counters, Upgraded,
    Vanity area, Walk-in shower
Cooling Information
   Central, Dual, Zoned, High Efficiency
   Has Cooling
Room Information
   Dressing Area, Family Room, Formal Entry, Kitchen, Laundry, Living
    Room, Main Floor Bedroom, Master Bathroom, Master Suite, Retreat,
    Separate Family Room, Walk-In Closet
Fireplace Information
   Family Room, Living Room, Master Bedroom




                 Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
   Has Fireplace
Flooring Information
   Carpet, Tile
Heating Information
   Zoned, Forced Air, High Efficiency
   Has Heating
Interior Features
   Double Door Entry, French Doors, Panel Doors
   Entry Location: Ground Level With Steps
   Balcony, Built-Ins, Crown Moldings, Granite Counters, High Ceilings (9
    Feet+), Intercom, Open Floor Plan, Phone System, Recessed Lighting,
    Storage Space, Two Story Ceilings, Wired for Sound
   Levels: Two
   Main Level Bathrooms: 3
   Main Level Bedrooms: 1
   Security Features: 24 Hour Security, Carbon Monoxide Detector(s),
    Fire and Smoke Detection System, Gated with Guard, Security System
   Spa Features: Association, In Ground
   Has Spa
   Window Features: Custom Covering, Double Pane Windows,
    Drapes/Curtains, Screens
Exterior Features
Exterior Information
   Roof: Spanish Tile
   Fencing: Excellent Condition, Glass, Masonry, Security, Wrought Iron
   Wrought Iron Fencing
   Construction Materials: Stucco
Foundation Information
   Foundation Details: Concrete Slab
Exterior Features
   Awning, Barbecue Private, Lighting




                   Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
   Patio and Porch Features: Concrete, Covered, Patio Open, Porch -
    Front, Wrap Around
   Patio
   Pool Features: Association, Heated, Saltwater
   Has Sprinklers

School / Neighborhood
Neighborhood Information
   Sidewalks, Storm Drains, Street Lighting, Suburban
School Information
   Elementary School: Newport Coast
   Middle or Junior School: Corona Del Mar
   High School: Corona Del Mar
   High School District: Newport Mesa Unified
   Elementary School 2: NEWCOA
   Middle or Junior School 2: CODEMA
   High School 2: CODEMA
Utilities, Taxes / Assessments, Location Details, Misc. Information
Utilities Information
   Electric: Standard
   Sewer: Public Sewer, Soils Analysis Septic
   Cable Connected, Electricity Connected, Natural Gas Connected,
    Telephone - On Property, Sewer Connected, Underground Utilities,
    Water Connected
   Water Source: Private
Assesments Information
   Assessments: Special Assessments
Location Information
   Other Subdivision Name: Santa Lucia (NCSL)
   Directions: Newport Coast Drive & Pacific Pine Drive
   Road Frontage Type: Access via City Streets
   Road Surface Type: Maintained, Paved
   Subdivision Name: Santa Lucia (NCSL)



                Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
   Zoning: R1
Miscellaneous Information
   Exclusions: Contact Listing Agent
Property / Lot Details
Lot Information
   Elevation Units: Feet
   Lot Size Source: Assessor's Data
   Lot Features: Back Yard, Cul-De-Sac, Front Yard, Landscaped, Lawn,
    Lot Shape-Rectangular, Lot-Level/Flat, Sprinkler System, Sprinklers
    Timer, Zero Lot Line
Property Information
   Total # of Units: 1
   Accessibility Features: Disability Features, Grab Bars in Bathroom(s)
   Common Walls: No Common Walls
   Direction Faces: Southwest
   Living Area Source: Builder's Data
   Property Condition: Termite Clearance, Turnkey
   Total # of Stories: 2
   Has View
   Year Built Source: Assessor


                                                                              




Property History for 11 Shore Pine Drive
Date             Event & Source                               Price      Appreciation


Jan 4, 2019      Listed (Active)                              $3,500,000 —




Mar 15, 1995     Sold (Public Records)                        $675,000   —




                  Case 16-33185-pcm7     Doc 694-1   Filed 03/11/19
Date            Event & Source                               Price   Appreciation


                Public Records


Public Facts for 11 Shore Pine Drive
Taxable Value

Land                               $482,329

Additions                          $494,594

Total                              $976,923
Tax Record

 2017                            $11,529

Home Facts

Beds
4
Baths
4.5
Finished Sq. Ft.
3,979

Total Sq. Ft.
3,979
Stories
2
Lot Size
4,400 Sq. Ft.
Style
Condo/Co-op
Year Built
1995




                   Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
County
Orange County

Home facts updated by county records on Oct 16, 2018.
    Schools
Serving This Home
Elementary
Middle
High

School Name                                  Great Schools Rating      Parent Rating   Distance


Newport Coast Elementary School
Public • Preschool to 6 • Serves this home   9                                         0.4 mi




Corona Del Mar High School
Public • 7 to 12 • Serves this home          9                                         3.3 mi


School data provided by Great Schools. School service boundaries
are intended to be used as reference only. To verify enrollment
eligibility for a property, contact the school directly.
Neighborhood Info for 11 Shore Pine Dr
California
Newport Coast 92657

.

92657 Real Estate Sales (Last 30 days)

    Median List Price $4,150,000

    Median $ / Sq. Ft.$978




                      Case 16-33185-pcm7         Doc 694-1    Filed 03/11/19
 Median Sale / List95%




Median Real Estate Values


 Location            List Price   $ / Sq.     Sale /
                                    Ft.        List

 Santa Lucia         $3,345,000   $861       98.3%

 Newport Coast       $3,837,500   $978       97.3%

 Santa Marta at      $2,895,000   $761       97.3%
 Newport Coast

 ZIP 92657           $4,150,000   $998       96.7%

 Newport Coast       $4,150,000   $978       96.7%

 Newport Beach       $2,450,000   $913       96.3%

 Orange County       $799,000     $430       98.2%

$/Sq. Ft. Condos in 92657
Nearby Similar Homes
Homes similar to 11 Shore Pine Dr are listed
between $605K to $5,488K at an average of $810 per square foot.




                  Case 16-33185-pcm7     Doc 694-1     Filed 03/11/19
NEW CONSTRUCTION CURRENTLY FOR SALE



$3,675,000
3 Beds
3.5 Baths
2,340 Sq. Ft.
601 Iris Ave, Corona del Mar, CA 92625


$3,488,000
5 Beds
5.5 Baths
6,481 Sq. Ft.
49 Canyon Creek, Corona del Mar, CA 92626

 Nearby Recently Sold Homes

SOLD FEB 20, 2019



$3,199,000
3 Beds
2.5 Baths
1,570 Sq. Ft.
12 White Pine, Irvine, CA 92603




SOLD JAN 28, 2019



$3,400,000
3 Beds
3.5 Baths
3,800 Sq. Ft.
7 Torrey Pine Dr, Newport Coast, CA 92657




                      Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
   More
    11 Shore PINE Dr is a condo in Newport Coast, CA 92657. This 3,972
    square foot condo features 4 bedrooms and 4.5 bathrooms.

    Comparable nearby homes include 12 Sugar Pine Rd, 521 Poinsettia Ave,
    and 5 Monterey Pine Dr. Nearby schools include Newport Coast
    Elementary School, Sage Hill and Harbor Day School. The closest grocery
    store is Pavilions. Nearby coffee shops include Starbucks, Zov's
    Restaurant Newport and Mustard Cafe. Nearby restaurants include
    Menchie's Frozen Yogurt, Newport Coast Pizzeria and The Krave Kobe
    Burger Grill - Newport Beach. 11 Shore Pine Dr is near Spyglass Hill Park,
    San Miguel Park and Buffalo Hills Park. This address can also be written
    as 11 Shore Pine Drive, Newport Coast, California 92657.




                   Case 16-33185-pcm7   Doc 694-1   Filed 03/11/19
